DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
It is noted that applicant has amended the claims. However, applicant fails to indicate where each amendment is specifically supported within the originally filed specification. It is hereby requested that applicant provide for the specific text that supports each amendment. 
As to the claim interpretations, applicant asserts that “the amended claim 1 is now describing how the steps are to be carried out and what is needed to perform each of the steps. Therefore, the amended claim 1 is now specifying what is considered as selecting, identifying and determining.” The examiner disagrees. It is unclear what is meant by “through the identification arrangement…”, “through a manipulation arrangement”, “through the vision guided device….  It is unclear if the term “through” is meant to mean “using”. It is unclear if applicant intends form the identifying step is performed by the identification arrangement and or vison guided device and if the preforming step is done by the manipulation arrangement. If so, the claim should clearly recite such. Reciting what the selecting and determining steps are based upon, does not state nor establish who or what structure performs each of the steps.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “microdroplets are confined to a well and they are separated from the other microdroplets”; each element of said array has only one microdroplet; returning to the same microdroplet after a manipulation or a time gap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to the 102 rejection, applicant asserts “[t]his relevant technical feature is completely different from D1 since, in the claimed invention, the microdroplets are confined to a well and they are separated from the other microdroplets.” Applicant further asserts “D1 teaches a system of forming an array of “emulsions” in parallel. D1 does not teach an array wherein each element of said array has only one microdroplet.” The examiner disagrees. 
There is no recitation in claim 1 that requires any microdroplets to be confined to a well and separated from the other microdroplets. There is no mention of any well in claim 1 nor any other examined claim. Furthermore, there is no distinction nor indication what is considered the microdroplets and other microdroplets. Furthermore, new claim 19 is unclear. It is not understood what is considered an element. Furthermore, the claims employs open language and does not preclude the presence of more than one microdroplet as argued. Therefore, arguments are not commensurate in scope with the claims.
However, it is noted that Ness discloses use of  droplet transporter 974  may include a line of intake conduits or needles 990 (probes) for intake of droplets in parallel from a row of droplet reservoirs 984 (wells) of plate 986. The tips of intake conduits 990 may be spaced to match the spacing of droplet reservoirs 984 in each row of the plate. (column 30, lines 16-20; Figure 14). 
Applicant asserts “the “manipulation” mentioned in D1 does not cover operations on an individual droplet at a time (such as transport, splitting, merging etc.).” The examiner disagrees. It is noted that applicant has failed to provide for the entire list of alternative provided for in claim 4. For example, sensing is the same as detecting. The reference discloses that droplets are detected throughout the reference. Furthermore, merging and mixing, are synonyms that are further synonymous to combining. All of which are disclosed as occurring with droplets throughout the reference. Furthermore, the term transfer only requires movement. Therefore, reference teaches that the droplets are transported, transferred, moved, etc. throughout. Therefore, the reference does disclose various forms of manipulations equivalent to read on claim 4. 
Therefore, the prior 102 rejection is hereby maintained. 
Response to Amendment
The amendment to the claims filed on 6/22/22 does not comply with the requirements of 37 CFR 1.121(c) because the claims as amended/marked-up are not consistent with the prior claims filed on 12/02/21.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The current listing of claims is not consistent a markup version of the prior submitted claims on 12/02/21 in which the steps were listed in the order of selecting…, identifying…, and determining. However, in the instant claim set, the order is identifying…selecting…, and determining. However, applicant has not provided the proper markings to show what was deleted to arrive at such new order of news.    
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 12/2/21 is acknowledged.  The traversal is on the ground(s) that “the two independent claims in the invention are inter- dependent; one is an automated method for manipulation of a micro droplet array and the second one is an automated system for manipulation of a micro droplet array that uses the method provided in claims 1-4”.  This is not found persuasive because amending the apparatus claim 5 to recite “An automated system for manipulation of a microdroplet array 1 using the method as claimed 1” does not further limit the method of claim 1. Furthermore, the method of claim 1 does not further structurally limit the apparatus of claim 5. 
The claimed apparatus of claim 5 is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprises”; not the method steps of claim 1. 
	In addition to the reasons stated above and those provided for in the prior Office Action, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 2 is objected to because of the following informalities:  Claim 2 depends on claim 12. The claim does not depend upon a preceding claim.  Appropriate correction is required.
Claim Interpretation
It is noted that the selecting, identifying, and determining steps are directed to abstract ideas because it is not specified what is considered as selecting, identifying and determining. Furthermore, it is not specified who and/or what is required to perform each of the steps. Each of such steps can be performed mentally. Furthermore, it is noted that term “manipulation” is relatively broad and not defined as anything specific in claim 1. The respective “identification arrangement” and “manipulation arrangement” are broad phrases that are not defined by any specific structure within claim 1.
It is presumed that the phrases “the single microdroplet”, “the selected single microdroplet” and “the single selected microdroplet” are intended to refer to same microdroplet.  If so, it is suggest that applicant employ a single consistent phrase to refer to the same microdroplet.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12, 14-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claim 1, it is unclear what is meant by the phrases “through the identification arrangement…” and “through a manipulation arrangement”.  It is unclear if the term “through” is meant to mean “using”. It is unclear if applicant intends form the identifying step is performed by the identification arrangement and if the preforming step is done by the manipulation arrangement. If so, the claim should clearly recite such. Reciting what the selecting and determining steps are based upon, does not state nor establish who or what structure performs each of the steps. 
Claim 1 recites the limitation "the identified properties" in the last line of the selecting and  determining steps.  There is insufficient antecedent basis for this limitation in the claim. No properties have been previously identified. It noted that the identifying step previously recites “one or more properties of….”
As to claim 2, it is unclear what/which object is being referenced by the phrase, “the object” because claim 12 mentions multiple different “an object” phrases. If claim 12 were intended from the clam to refer to the same “an object”, then the language of the claim should be presented as such.
Claim 3 recites the limitations “the vision guided device…” and "the one or more microdroplets" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is presumed that this is intended to refer to the vision guided system 23. 
As to claim 3, it is unclear what is meant by the phrase “through the vision guided device….  It is unclear if the term “through” is meant to mean “using”. It is unclear if applicant intends form the identifying step is performed by the identification arrangement and/or vison guided device and if the vision guided device is what also applies one or more decision making algorithms. Such applying can be done mentally. 
Claim 3 recites the limitation "the position of an object" in the last line.  There is insufficient antecedent basis for this limitation in the claim. 
As to claim 4, it is unclear what manipulation is being referenced by the phrase “the manipulation of the single microdroplet” because claim 1 is directed to “one or more manipulations”. 
As to claim 4, it is unclear what is meant by the phrase “along with an identified object”. It is noted that no “object” has been previously mentioned in the claims, has not been required to have been identified by any one or anything, nor have any relationship to any single microdroplet. Any tangible object can be considered as subjectively an identified object.
As to claim 4, it is unclear how automated movement and positioning of the multifunctional probe over the selected microdroplet would result any manipulations of the single microdroplet including all of the actions listed in claim 4.   
As to claim 12, it is unclear which/what microdroplets are being referenced by the phrase, “the microdroplets” and what/which microdroplet is being referenced by the phrase “the microdroplet”.  It is further unclear what is meant by an object count…counting what object of what and where is such object located and what is meant by optical signal emitted by an object…of what where is such an object. The claim as drafted is vague, ambiguous, and confusing.  
As to claim 12, it is unclear what is meant by “and related properties from an object” because the phrase is broad and does not provide any basis of what object is being referenced nor what is considered related properties. The phrase is broad, vague, ambiguous, confusing and subjective. The term “related properties from an object” in claim 12 is a relative term which renders the claim indefinite. The term “relative properties” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What properties of some unspecified object that may be considered “related” to one person may not be considered as such to another and vice versa.
Regarding claim 12, the phrase "and related properties from an object" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
As to claim 14, it is unclear what tips are being referenced by the phrase “each tip”. It is presumed to refer to “the replaceable tip”. If so, the claim should be amended to recite such. 
The term “proximal” in claim 15 is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide for any definitive  distance nor specific relative location of the electrodes and the tip. What may be considered proximal to one person may not be considered as such to another and vice versa. Furthermore, it is presumed that “the tip” refers to the replaceable tip. 
Regarding claim 18, the phrase "or similar algorithms" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
As to claim 18, it is unclear what is meant by “or similar algorithms” because the phrase is broad and does not provide any basis of what object is being referenced nor what is considered related properties. The phrase is broad, vague, ambiguous, confusing and subjective. The term “or similar algorithms” in claim 18 is a relative term which renders the claim indefinite. The term “similar properties” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What properties of some unspecified object that may be considered “similar” to one person may not be considered as such to another and vice versa.
As to claim 19, it is unclear what is considered an “element of the array” and what it is being referenced by the pronoun “its” in line 2. It is unclear how reciting what the microdroplet array can be obtained by further limits the method because what can be obtained and other possibilities are not definite limitations. If applicant intends to provide further method steps specifying how the microdroplet array is formed, then the claim should provide for such. If applicant intends for the microdroplet array to be defined in a structure comprising an array of wells, wherein each microdroplet of the microdroplet array is located within a respective one of the array wells (as stated page 9 of the remarks), then the claim should clearly provide for such.
Claim 20 recites the limitation "the means for automated positioning" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. No prior step requires any droplet to be identified. Furthermore, it is unclear which/what droplet or microdroplet is being referenced by the phrase “the microdroplet”. It is noted that claim 1 recites at least one microdroplet.  Furthermore, it is unclear what is considered as at least one decision making algorithm because such is not defined in the claim. Such applying can be done mentally. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are not consistent with the specification. Claim 1 as now drafted recites an identifying step and then the selecting step is performed after and based upon the identifying step. As disclosed in the specification and original claims the selecting step is performed and the identifying step, not vice versa.  See for example, the abstract and paragraphs 0026, 30, and 32 of PG Publication 2019/0358623. The selecting step is not based upon the identifying step as claimed.
As to claim 4, the examiner fails to locate any description of automated movement and positioning of the multifunctional probe over the selected microdroplet would result any manipulations of the single microdroplet including all of the actions listed in claim 4. Moving the probe as provided for in claim 1 would not produce the manipulations of claim 4.  
As to claim 12, the examiner fails to locate any description of the one or more properties of microdroplets are an object count (of what), optical signal emitted by an object (of what), and related properties. See also 112, 2nd rejection above. 
The specification fails to describe any Markush Group of algorithms as provided for in claim 18. See also 112, 2nd rejection above. 
As to claim 20, there is no mention of an XYZ position system as claimed.  
Therefore, the claims are directed to new matter.  If applicant disagrees, it is hereby requested that applicant provide for the specific text of the originally filed specification that describes, provides support for the claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Ness et al. US 9,126,160. 
Ness provides for systems, including apparatus and methods, for performing assays. These systems may involve, among others, (A) preparing a sample, such as a clinical or environmental sample, for analysis, (B) separating (manipulating , splitting) components of the samples by partitioning them into droplets or other partitions, each containing only about one component (such as a single copy of a nucleic acid target ( DNA or RNA) or other analyte of interest) (droplets containing at least one object), (C) amplifying or otherwise reacting the components within the droplets, (D) detecting the amplified or reacted components, or characteristics thereof, and/or (E) analyzing the resulting data. (column 9, lines 24-38). Steps (B)-(D) are manipulations of the droplets. The fact that the droplets are used means that they were selected. The detecting can also be equated to identifying at least object. 
Label--an identifying and/or distinguishing marker or identifier connected to or incorporated into any entity, such as a compound, biological particle (e.g., a cell, bacteria, spore, virus, or organelle), or droplet. A label may, for example, be a dye that renders an entity optically detectable and/or optically distinguishable. Exemplary dyes used for labeling are fluorescent dyes (fluorophores) and fluorescence quenchers. (column 17, lines 28-34). This allow for the droplets and objects in the droplets to be identified and/or sensed. 
As shown and described relative figures 14-15, the reference discloses automated systems.   system 970 is capable of transporting, reacting, and/or detecting a plurality of droplet packets in parallel. System 970 may include a serial arrangement of an emulsion array 972, a droplet transporter 974 (automated movable, multifunctional probe), a thermal cycler 976, one or more detectors 978, and one or more pumps or pressure sources/sinks, such as a syringe pump 980.
Emulsion array 972 may include emulsions 982 held in an array of droplet reservoirs 984 formed by a plate 986.  The emulsions may be formed separately from the plate and then transferred to the plate. Alternatively, the plate may be a droplet generator plate incorporating an array of droplet generators 988, which form the emulsions contained in droplet reservoirs 984. (array of droplets that can be selected). 
Droplet transporter 974 may include a line of intake conduits or needles 990 for intake of droplets in parallel from a row of droplet reservoirs 984 of plate 986. Droplet transporter 974 also may include a drive assembly 992 that drives relative movement of plate 986 and intake conduits 990 in at least two dimensions or in three dimensions. In particular, operation of the drive assembly may place the intake conduits serially into fluid communication with each row of emulsions, in a predefined or selectable order. In other examples, the droplet transporter may include a three-dimensional array of intake conduits, which may be arranged in correspondence with the rows and columns of droplet reservoirs formed by plate 986, to permit parallel uptake of droplets from two or more rows of droplet reservoirs (e.g., all of the droplet reservoirs in parallel). (droplets selected, identified, and manipulated). 
Droplet transporter 974 may load packets of droplets into the coiled tubes in parallel, and the packets may be thermally cycled in parallel, while following separate flow paths. Droplets from each coiled tube also may be detected in parallel, indicated at 1016, by detector 978 (droplets manipulated by probe; sensing and identifying). In other examples, each intake conduit 990 may be connected to a respective, distinct thermal cycler, or intake conduits 990 may feed droplets into the same coiled tube or other reaction channel.
FIG. 15 shows another example 1030 of system 850 of FIG. 10 in which droplet generation and droplet transport to a reaction site are decoupled. System 1030 may incorporate a serial arrangement of a reservoir array 1032 (array of droplets), a droplet transporter 1034 comprising an autosampler 1036 (automated movable probe), a reaction site 1038 (e.g., a thermal cycler 1040), a detector 1042, and a waste/collection reservoir 1044. Droplets may travel from array 1032 to reaction site 1038 through the action of autosampler 1036, may be detected by detector 1042 during/after reaction, and then may be collected after detection by reservoir 1044. (selecting, identifying, determining manipulation and performing manipulation of the droplets using the probe and performing further manipulation such as sensing the droplets). 
Autosampler 1036 generally includes any device or assembly of devices that provides serial intake of fluid into a conduit (e.g., an intake conduit) from an array of reservoirs. The autosampler generally is capable of picking up droplets from any reservoir or sequence of reservoirs of the array and may be controllable to intake a variable volume of fluid from each reservoir.
The autosampler may include a drive assembly 1058 that controllably drives motion of needle 1052 in three dimensions, such as along three orthogonal axes. For example, the drive assembly may permit the needle to be positioned in an x-y plane over any selected reservoir 1048, and then to be moved along a z-axis, to move the needle into contact with fluid in the selected reservoir, for droplet intake, and then out of contact with the fluid, for movement to another reservoir (or for intake of air). See H. Exemplary Systems with Decoupling of Droplet Generation and Transport beginning at column 29 for the above descriptions. See also the Definitions beginning at Column 10 for terms such as “emulsion”, “partition”, “packet”, “test”, “sample”, “analyte”, “reagent”, “Digital PCR”, “Qualitative PCR”, and “Quantitative PCR”. The reference discloses throughout that droplets containing objects can be subjected to various detection methods including PCR  as stated in the Definitions section. 
As to claim 3, the reference discloses use of various imaging systems throughout. For example, static reaction of droplets, such as batch amplification of emulsions, may be combined with flow-based detection or static detection (e.g., imaging) of the droplets. Droplets may be detected by a flow-based (serial) detector, and/or to increase the number of droplets that may be detected simultaneously by an imaging detector, among others. (column 28, lines 41-44). 
Droplets signals may be detected from one or more droplets of each emulsion, indicated at 1208. Detection may be performed while the emulsions remain disposed in the array and in a device holding the emulsions in the array (e.g., a plate). Alternatively, detection may be performed after removal of droplets from the array. More particularly, detection may be performed after transfer of the droplets from a container/vessel (e.g., a plate, well, or a vial) that holds the droplets. For example, the droplets may be transferred out of the container/vessel to a detection site (e.g., a detection channel, chamber, recess) adjacent a detection window. Transfer may be achieved with any suitable manual or automated fluid transfer device. Furthermore, detection may be flow-based detection (e.g., serial droplet detection) or static/stopped-flow detection (e.g., imaging), among others. FIG. 21 shows a schematic view of selected portions of an exemplary system 1210 for performing the method of FIG. 20. Any one component or combination of the depicted system components may be omitted from the system, and any additional structural components disclosed elsewhere herein may be added to the system. (column 34, lines 34-61). FIG. 29 shows a sectional view of droplet generator 1272 and illustrates how droplets may be generated and then imaged with an imager 1296 from below plate 1270. After imaging the array one (visually and employing mental algorithms) can subsequently determine the location of droplets and the contents of the droplets. 
	Imaging system 1360 may include an imaging device or imager 1368 connected to a controller 1370, such as a computer. Any suitable aspects of imaging system 1360 may be used in other imaging systems of the present disclosure. Also, imaging system 1360 may incorporate any other feature(s) disclosed for other imaging systems of the present disclosure. Imager 1368 may (or may not) be a fluorescence imager. The imager may collect images of droplets disposed in wells 1366, for example, using a CCD camera or a line-scan CCD, among others. For a larger field of view, plate 1364 and/or the camera may be placed on, and/or may be otherwise connected to, a translation stage to drive motion in x-, y-, and, optionally, z-directions. In some examples, imager 1368 may, for example, include a laser/PMT device, as is used for detection of microarrays. Further aspects of imaging devices and methods that may be suitable are described in Section VI.
Furthermore, it is noted that the methods disclose for the droplets may be performed by systems such as those shown in Figures 2-11. For example, Controller 712 may analyze data received from detector 710, as described for step 696. Also, controller 712 may be in communication with and/or may be programmed (algorithm) to control any suitable combination of system components, as indicated by dashed lines extending from the controller to each other system component. Controller also may contain a computer-readable medium (e.g., a storage device, such as a hard drive, CD-ROM, DVD-ROM, floppy disk, flash memory device, etc.) including instructions for performing any of the methods disclosed herein. (column 23, lines 1-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colston, JR.; Billy W. et al.; Abate; Adam R. et al.; RODRIGUEZ; MIGUEL et al.; FANG; QUN et al.; Colston, JR.; Billy Wayne et al.; Ganz; Brian L. et al.; Shoji, Tomoaki; Affleck, Rhett L. et al.; Ganz, Brian L. et al.; Caren, Michael P. et al.; Webb, Peter G. et al.; Thompson, Allen C. et al.; Bass, Jay K.; Fisher, William D. et al.; Shchegrova, Svetlana V. et al.; Ganz, Brian L. et al.; Ganz, Brian L. et al.; and Wolk, Jeffrey A. et al. disclose droplet manipulation methods. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798